UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 25, 2011 RELM Wireless Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-07336 59-34862971 (Commission File Number) (IRS Employer Identification No.) 7100 Technology Drive, West Melbourne, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(321) 984-1414 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 25, 2011, RELM Wireless Corporation (the “Registrant”) held its 2011 Annual Meeting of Stockholders (the “Annual Meeting”).Matters voted on by stockholders at the Annual Meeting were (i) the election of seven (7) directors to the Registrant’s Board of Directors until the next annual meeting of stockholders and until their respective successors are duly elected and qualified, (ii) an advisory (non-binding) vote on the compensation of the Registrant’s named executive officers and (iii) an advisory (non-binding) vote on whether an advisory vote on the compensation of the Registrant’s named executive officers should occur every year, every other year or every three years.The tabulation of votes for each matter is as follows: (i) The election of seven (7) directors: For Against Broker Non-Votes* George N. Benjamin, III David P. Storey Donald F. U. Goebert Randolph K. Piechocki Timothy W. O’Neil Warren N. Romine John Wellhausen (ii) Approval, on an advisory basis, of the compensation of the Registrant’s named executive officers: For Against Abstain Broker Non-Votes* (iii) Recommended frequency of every three years for holding future advisory votes on the compensation of the Registrant’s named executive officers: 1 Year 2 Years 3 Years Abstain Broker Non-Votes* *Estimate In light of the voting results with respect to the frequency of advisory votes on the compensation of the Registrant’s named executive officers, the Registrant’s board of directors has adopted a policy to hold an advisory vote on the compensation of its named executive officers every three years. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RELM WIRELESS CORPORATION (Registrant) Date:May 27, 2011 By: /s/William P. Kelly William P. Kelly Executive Vice President and Chief Financial Officer
